    Case 5:19-cv-00047-LGW-BWC Document 59 Filed 10/09/20 Page 1 of 2

                                                                                                      FILED
                                                                                           John E. Triplett, Acting Clerk
                                                                                            United States District Court

                        IN THE UNITED STATES DISTRICT COURT                            By CAsbell at 10:56 am, Oct 09, 2020
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    PAMELA WALKER,

                 Plaintiff,                                    CIVIL ACTION NO.: 5:19-cv-47

         v.

    WAL-MART STORES EAST, LP; and JOHN
    DOES 1–10,

                 Defendants.


                          FIFTH AMENDED SCHEDULING ORDER1

        The Court conducted a telephonic status conference with the parties on September 2,

2020. During the conference, the Court discussed with Plaintiff and Defendant Wal-Mart the

remaining discovery left for the parties to complete in this case, as noted in their status report,

doc. 50. In consideration of the parties’ submission and the statements made during this

September 2, 2020 conference, the Court sets forth the following deadlines in the case.


LAST DAY FOR FACT DISCOVERY                                                           October 16, 2020


LAST DAY FOR EXPERT DISCOVERY                                                         October 16, 2020


POST-DISCOVERY STATUS REPORT DUE2                                                     October 19, 2020



1
        The Court enters this Order only to correct a scrivener’s error contained in the September 4, 2020
Order relating to the filing of responses to civil motions. Doc. 51 at 2. The parties should have been
given 30 days after the close of discovery to file any desired civil motions.
2
        A Status Report Form is available on the Court’s website www.gasd.uscourts.gov under “forms.”
The parties are directed to use the content and format contained in this Form when reporting to the Court.
    Case 5:19-cv-00047-LGW-BWC Document 59 Filed 10/09/20 Page 2 of 2



POST-DISCOVERY STATUS CONFERENCE3                                                      October 21, 2020


LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT EXCLUDING
MOTIONS IN LIMINE                                                                   November 16, 2020


DEPOSITIONS OF ALL WITNESSES TAKEN FOR USE
AT TRIAL                                                                            November 24, 2020


PRE-TRIAL ORDER DUE                                                                  December 15, 2020


        All deadlines and instruction contained in the Court’s previous Orders remain in full

force and effect. Docs. 16, 20, 36, 44.

        SO ORDERED, this 9th day of October, 2020.




                                         ____________________________________
                                         BENJAMIN W. CHEESBRO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




3
         The Court noted during the hearing this conference is subject to cancellation based on the parties’
status report.


                                                     2
